Case 1:20-cv-00693-LM Document 43-3 Filed 01/15/21 Page 1 of 4




                   Exhibit 2
             Case 1:20-cv-00693-LM Document 43-3 Filed 01/15/21 Page 2 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


Planet Fitness International Franchise,

                Plaintiff,
                                                              Case No. 1:20-cv-00693-LM
       v.

JEG-United, LLC

                Defendant.



       AFFIDAVIT OF RAYMOND MIOLLA IN SUPPORT OF PLANET FITNESS’
              MOTION TO QUASH AND FOR PROTECTIVE ORDER

        I, Raymond Miolla, under penalty of perjury, do depose and state as follows:

        1.       The statements made in this Affidavit are based upon my personal knowledge

 regarding matters for which I have corporate responsibility. I am the Chief Development Officer

 for Planet Fitness, and have been at all relevant times. This Affidavit is made in support of Planet

 Fitness’ Motion to Quash the Argonne Capital Subpoena and for Protective Order.

        2.       Well after JEG-United’s March 19, 2020 termination of negotiations with Planet

 Fitness for a possible Area Development Agreement involving Northern Mexico, the Ibarra Group

 communicated to me in the summer of 2020 that it was seeking venture capital investors with

 whom to partner, in order to develop Planet Fitness® gyms in Mexico.

        3.       In July 2020, Planet Fitness identified for the Ibarra Group several known private

 equity investment firms with experience in developing Planet Fitness® gyms, and a pre-existing

 interest in investing in Planet Fitness internationally. One of the firms Planet Fitness identified

 was Argonne Capital Group, LLC (“Argonne”). As a result, later in the summer, the Ibarra Group

 and Argonne met and commenced their first communications.
            Case 1:20-cv-00693-LM Document 43-3 Filed 01/15/21 Page 3 of 4

                                                                      Case No. 1:20-cv-00693-LM


       4.       During the fall of 2020, Argonne and the Ibarra Group were involved in

negotiations between them, and with Planet Fitness, regarding development in the entire country

of Mexico. Those negotiations are ongoing and continue to the present day.

       5.       The Ibarra Group and Argonne have not finalized an agreement concerning the

development of Planet Fitness® clubs in Mexico.

       6.       Neither Planet Fitness nor the Ibarra Group had any business discussions with

Argonne concerning developing Planet Fitness® clubs in the Mexico market until after March 19,

2020 and after the Put Option had been exercised by JEG-United.

       7.       In connection with Argonne and the Ibarra Group’s negotiations in the fall of 2020,

Planet Fitness provided documents and information to Argonne which contain confidential

business information. Before sharing this information, Planet Fitness required that the parties sign

a Non-Disclosure Agreement (“NDA”) to protect the information from disclosure. Those

documents, and others that Ibarra received from Planet Fitness and shared in the negotiations,

contain a roadmap for the timing and location of international expansion, forecasts for international

development, financial forecasts for Planet Fitness’ performance in Mexico, and confidential

information regarding royalty rates and other negotiated business terms.

       8.       These documents contain highly sensitive, confidential commercial information

regarding Planet Fitness’ business.

       9.       The market for development of international franchises, including through joint

ventures with international operators, is extremely competitive. In seeking to develop

internationally, Planet Fitness is not only competing with other fitness brands, but it is also

competing for investors in the global capital market with any of a number of other global brands.




                                                 2
           Case 1:20-cv-00693-LM Document 43-3 Filed 01/15/21 Page 4 of 4

                                                                       Case No. 1:20-cv-00693-LM


         10.     Planet Fitness negotiates different terms on a country by country basis for each

developer/franchisee, including royalty rates and other business terms. Disclosure of this

confidential, sensitive business information would be very harmful if revealed to Planet Fitness’

potential franchisees, competitors or other franchisors, as it could hamper negotiations with

potential new partners worldwide, and significantly dilute Planet Fitness’ bargaining leverage.

         11.     The information could also do harm to Planet Fitness if obtained by its competitors.

This includes, for example, the footprint for Planet Fitness’s planned international expansion as

well as pro forma forecasts for Mexico.

         12.     Our lawyers will argue that the information sought is not relevant to this case.

However, as a business person, I would like to state that, if the Court determines that the

information is relevant, Planet Fitness lacks confidence that JEG-United and its principals will

honor any confidentiality agreement, as it is known that JEG-United has disclosed and exchanged

confidential information to other Planet Fitness® franchisees in the past.



         Pursuant to 28 USC §1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated: December 17, 2020

                                       Signed: /s/ Ray Miolla

                                                       Ray Miolla
                                                       Chief Development Officer
                                                       Planet Fitness World Headquarters
                                                       4 Liberty Lane West, Hampton, NH 03842




12499-002/#410


                                                  3
